DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment has been entered. Claims 1-7 are pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over US2019/0106764 A1 in view of DE 10 2008 063 985 A1 (DE '985).  The Examiner has provided a machine translation of DE 10 2008 063 985 A1.  The citation of the prior art in this rejection refers to the machine translation.

Regarding claim 1,
US '764 discloses in its claim 1:
"A method of producing a steel plate member comprising:
quenching a steel plate by heating the steel plate to a temperature which is higher than a first transformation temperature at which austenitization is completed [i.e., the A3 temperature] and then cooling the steel plate at a cooling rate higher than an upper critical cooling rate; 
reheating a second area of the steel plate, without reheating a first area of the steel plate, to a temperature which is higher than a second transformation temperature, at which austenitization starts [i.e., the A1 temperature], and is lower than the first transformation temperature; 
and cooling the reheated steel plate at a cooling rate lower than a lower critical cooling rate to obtain the steel plate member in which a hard area composed of martensite is formed in the first area, a soft area containing tempered martensite in addition to ferrite and pearlite is formed in the second area, and an area composed of only tempered martensite is formed in a third area between the first area and the second area."

US ‘764 identifies the claimed heating and quenching step comprising cooling at a rate higher than an upper critical cooling rate  as a “hot press forming” step [032-33], and US ‘764 discloses that the hot pressing while cooling obtains a high strength steel plate ([0033], claim 3); therefore US ‘764 discloses a hot press forming step which cools while press forming the steel plate member to some extent. US ‘764 identifies the reheating step recited in claim 1 as a tempering step and performs the tempering step after the hot press forming step [0034]. 
US '764 is silent as to the limitation of " the cooling process of the tempering step includes correcting the shape of the second region in a temperature range from a temperature that is equal to or lower than the austenite transformation start temperature A1 to a temperature that is equal to or higher than a temperature at which transformation into ferrite and pearlite is finished while maintaining the cooling rate slower than the lower critical cooling rate."
However, DE '985 teaches for a method of making a partially hardened steel sheet with different ductilities, steps of hardening and subsequently inserting into a tool, in which the sheet or the steel plate component is hardened, wherein the tool is disposed over the recesses flushable with gas for obtaining less hardened areas (p. 1).  This [the tool] is advantageous as it [the tool] allows for the controlled cooling of the softer areas of the steel while preventing dimensional distortion (lower p. 2 to top p. 3). 
Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to use the method of DE '985 of disposing the sheet to be tempered in a tool of DE '985 with recesses for slower cooling in the process of US '764 in order to prevent distortion of the component during cooling.  Thus, this combination performs the limitation of correcting the shape of the second region while the second region cools from a temperature equal to or lower than A1 to a temperature that is equal to or higher than a temperature at which transformation into ferrite and pearlite is finished while maintaining the cooling rate slower than the lower critical cooling rate.


Regarding claims 2-4 and 7,
An embodiment of the tool of DE '985 has a die (i.e., a correcting die) with many (i.e., a plurality) ceramic pins with low thermal conductivity (i.e., a heat insulating material) or alternatively a continuous surface (ceramic tool shell); this die may also include a heating mechanism of induction coils (middle p. 5). DE ‘985 teaches that the ceramic pins and surfaces contact the treated component (“contact surface” p. 5; Figs. 16 and 18); therefore, in using the method of DE '985 of disposing the sheet to be tempered in a tool of DE '985 with recesses to the process of US ‘764 as applied of ordinary skill in the art would either cool by contacting with pins (as recited in claim 2) which are insulating (as recited in claim 4) or with a continuous contacting surface (as recited in claim 7). As contact necessarily requires some amount of pressure, such contacting would necessarily apply some pressure to a surface, application of the method of DE '985 of disposing the sheet to be tempered in a tool of DE '985 would necessarily apply some local pressure at contacting surfaces thereby meeting the pressing limitations recited in claims 2-4 and 7. 

Regarding claims 5 and 6,
US '764 discloses that the tempering is done by induction heating the second are to between the A1 and A3 temperatures [0058].

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Responses to arguments in view of DE ‘985 (DE 10 2008 063 985A1) will refer to the translation supplied in the office action dated August 16, 2022. 
Regarding rejections over US 2019/0106764 A1 in view of DE ‘985, applicant argues that DE '985 does not disclose correcting the shape of a region of a steel plate member because DE ‘985 discloses preventing distortion during cooling. This argument is not persuasive because actively preventing distortions during cooling corrects the shape to some extent.
 If  applicant’s argument is intended to limit the scope of the claimed “correcting” to deliberate remolding to attain some specified contour of the plate member, such a limiting step is not claimed. If the claimed “correcting”  were so limited, however, applicant’s argument that DE '985 does not disclose correcting the shape of a region of a steel plate member would remain unpersuasive because DE ‘985 discloses that the tool does modify the contour of the component to achieve a desired overall shape (“The geometry of the Luftpolsternuten [air cushion grooves] so chosen that the component in the form of a lattice structure is held” p. 3; “According to the invention in the areas where the component be formed ductile should, according to the contour of the component” p. 4), and DE ‘985 teaches that pressing tools are known to reshape components (“Production of such components, it is known to heat boards and in a corresponding tool to reshape and cool rapidly to thereby achieve a press hardening” p. 2); therefore, even if the claimed “correcting” were limited to a remolding process to achieve a desired contour, DE ‘985 establishes that reshaping with press forming tools is known in the art, and such application would be an obvious combination of known elements or an obvious application of a known technique to improve a known process to yield predictable results. See MPEP 2143(I)(A), 2143(I)(C) and  Further, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See MPEP 2145(IV). The combination of US ‘764 and DE ‘985 as applied above would predictably result in modifying the shape formed in the process disclosed by US ‘764 to a desired shape, because DE ‘985 teaches that such application yields a specified contour (p. 3 and p.4). Attaining a specified contour does correct the shape to some extent.
 Arguments that DE '985 is silent regarding any relationship between the cooling temperature range and transformation temperatures (i.e., austenite and/or ferrite/pearlite transformation temperatures) similarly are not persuasive because US ‘764 is relied upon to meet the claimed temperature, cooling rate, and microstructure limitations ([0034-35], claim 1). 
Arguments that the combination of US ‘764 in view of DE ‘985 would not meet the claimed correcting step are not persuasive because US ‘764 discloses “cooling the reheated steel plate at a cooling rate lower than a lower critical cooling rate to obtain the steel plate member in which a hard area composed of martensite is formed in the first area, a soft area containing tempered martensite in addition to ferrite and pearlite is formed in the second area, and an area composed of only tempered martensite is formed in a third area between the first area and the second area”. The degree of correction during this cooling step of US ‘764 in view of DE ‘985 as applied above would necessarily occur from a temperature that is equal to or lower than the austenite transformation start temperature A1 to a temperature that is equal to or higher than a temperature at which transformation into ferrite and pearlite is finished while maintaining the cooling rate slower than the lower critical cooling rate because that is the cooling rate disclosed by US ‘764 and those temperature limitations are necessary to attain the disclosed microstructure. Note that US ‘764 shows the cooling rates and temperatures with respect to time in Fig. 1. Note particularly where the cooling contours intersect the ferrite-pearlite boundary.
Applicant acknowledges the rejection of dependent claims under 35 USC 103, but only specifically argues the patentability of limitations recited in claim 1. The rejections of dependent claims under 35 USC 103 is therefore maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P. O'KEEFE/            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736